ROBB, Associate Justice.
Appeal from a decision of the Commissioner of Patents, refusing five claims in appellant’s application for patent. We reproduce claim 1 as illustrative of the group:
“1. The process of manufacturing paints for use in the arts, which consists in dividing the colors in use into two groups, one of which comprises Ihe comparatively pure colors so used, while the other comprises the colors so used having lower chroma values, the several colors of the smaller group with liquid vehicle producing paints ready for use, packaging equal measures of the several liquid paints thus manufactured, and thereafter mixing the contents of pairs of said packages to produce predetermined members of said larger group.”
Stated in simple terms, appellant’s conception involves no more than the preparation of a group of primary colors, each of *1008which, when combined with another in equal parts, produces a secondary color. The Examiner was of the view that the idea was not novel, and referred to Jenning’s Paint and Color Mixing (5th Ed. 1915) plate IX, pp. 236, 237. At page 236 is the following: “A practical house painter will readily see another advantage, which is that, instead of stocking 40 different colors, he only has to stock 4, including the white, as from these he can so readily obtain all the others.”
■ ' The Examiner also expressed the view that the omission from appellant’s secondary chart of all shades or colors which will not be produced by mixing equal quantities of the two stock colors is a mere matter of experimentation. The Examiners in Chief and the Commissioner in turn considered and rejected appellant’s contentions. Being convinced of the correctness of their reasoning and conclusion, we affirm the decision.
Affirmed.